         Case 2:21-cv-00215-SMB Document 27 Filed 05/10/21 Page 1 of 23



 1   GLENN B. McCORMICK
     Acting United States Attorney
 2   District of Arizona
     WILLIAM C. STAES
 3   Assistant U.S. Attorney
     Illinois State Bar No. 6314835
 4   40 North Central Avenue, Suite 1800
     Phoenix, Arizona 85004-4449
 5   Telephone: (602) 514-7500
     William.Staes@usdoj.gov
 6   Attorneys for the United States of America
 7
                           IN THE UNITED STATES DISTRICT COURT
 8
                                FOR THE DISTRICT OF ARIZONA
 9
10    B.A.D.J., on her own behalf and on behalf              No. CV-21-00215-PHX-SMB
      of her minor child X.B.J.A.,
11                        Plaintiff,                            UNITED STATES’
                                                               MOTION TO DISMISS
12                  v.
13    United States of America,
14                        Defendant.
15
16           Defendant United States of America respectfully moves to dismiss this action
17   pursuant to Fed. R. Civ. P. 12(b)(1) for lack of subject matter jurisdiction or, in the
18   alternative, pursuant to Fed. R. Civ. P. 8(a)(2) and 12(b)(6) for failure to state a claim. This
19   motion is supported by the following memorandum of points and authorities.
20                       MEMORANDUM OF POINTS AND AUTHORITIES

21           Plaintiff B.A.D.J. brings this action, on behalf of herself and her minor child

22   X.B.J.A., against the United States under the Federal Tort Claims Act, 28 U.S.C. §§

23   1346(b)(1), 2671-2680 (“FTCA”), seeking damages based on her detention and separation

24   from her child. The United States has denounced the prior practice of separating children

25   from their families at the United States-Mexico border and committed itself to family
     reunification. 1
26
27   1
       See Executive Order on the Establishment of Interagency Task Force on the Reunification
     of Families, Feb. 2, 2021, at https://www.whitehouse.gov/briefingroom/presidential-
28   actions/2021/02/02/executive-order-on-the-establishment-of-interagency-task-force-on-
     the-reunification-of-families.
      Case 2:21-cv-00215-SMB Document 27 Filed 05/10/21 Page 2 of 23



 1          Nevertheless, Plaintiff’s claims should be dismissed for multiple reasons. First,
 2   Plaintiff’s claims are barred by the discretionary function exception to the FTCA, 28 U.S.C.
 3   § 2680(a), which shields the United States from liability for discretionary decision-making
 4   relating to the enforcement of federal criminal and immigration law. Second, Plaintiff’s
 5   claims are barred by the FTCA’s due care exception, as the governmental actions that
 6   resulted in the separation were authorized by federal law. Id. Third, there is no private
 7   analog for Plaintiff’s claims, as required for a waiver of sovereign immunity under 28
 8   U.S.C. § 1346(b)(1), because Plaintiff’s claims arise out of the enforcement of federal
 9   statutes, determinations relating to immigration status, and decisions regarding
10   confinement, which are activities in which only the federal government, and not private
11   parties, may engage. Fourth, Plaintiff’s claims should be dismissed because the FTCA
12   does not authorize recovery for “constitutional torts” like those Plaintiff pursues here.

13   Fifth, Plaintiff’s claims are barred because the FTCA does not waive sovereign immunity

14   for institutional tort claims, such as Plaintiff’s claims here. Sixth, Plaintiff’s claims are

15   barred because they arise from her lawful detention and are therefore not actionable under

16   Arizona law. Alternatively, Plaintiff’s negligence claim should be dismissed for failure to

17   state a claim under Fed. R. Civ. P. 8(a)(2) and 12(b)(6).
                                  RELEVANT BACKGROUND
18
     A.     Legal Framework for Noncitizens Entering the United States
19
            Under the Immigration and Nationality Act (“INA”), any noncitizen present in the
20
     United States without being admitted or paroled is inadmissible and subject to removal.
21
     See 8 U.S.C. § 1182(a)(6)(A)(i). Such individuals may also be subject to prosecution for
22
     criminal immigration violations, including entering the United States “at any time or place
23
     other than as designated by immigration officers” and eluding “examination or inspection
24
     by immigration officers.” 8 U.S.C § 1325.
25
            Noncitizens present in the United States without being admitted are considered
26
     “applicant[s] for admission” and are “inspected by immigration officers” to assess the
27
     validity of their claims. See 8 U.S.C. §§ 1225(a)(1), (a)(3), (b). The INA “mandate[s]
28
     detention of applicants for admission until certain [removal] proceedings have concluded.”

                                                 -2-
      Case 2:21-cv-00215-SMB Document 27 Filed 05/10/21 Page 3 of 23



 1   Jennings v. Rodriguez, 138 S. Ct. 830, 842 (2018). Specifically, such individuals “shall be
 2   detained pending a final determination of credible fear prosecution and, if found not to
 3   have such fear, until removed.” 8 U.S.C. § 1225(b)(1)(B)(iii)(IV) and (b)(2)(A). The
 4   Department of Homeland Security (“DHS”) may in its “discretion” grant parole and release
 5   such individuals only under prescribed circumstances on a “case-by-case basis.” 8 U.S.C.
 6   § 1182(d)(5); 8 C.F.R. §§ 235.3(b)(2)(iii) and (b)(4)(ii).
 7          The federal government further possesses statutory authority to “arrange for
 8   appropriate places of detention for aliens detained pending removal or a decision on
 9   removal.” See 8 U.S.C. § 1231(g)(1).
10   B.     Legal Framework for Immigration Custody Relating to Minors
11          Federal immigration law authorizes the United States to provide for the custody and
12   care of minor children entering the United States. See 6 U.S.C. § 279; 8 U.S.C. § 1232.

13   The Department of Health and Human Services’ Office of Refugee Resettlement (“ORR”)

14   is charged with “the care and placement of unaccompanied alien children who are in federal

15   custody by reason of their immigration status.” 6 U.S.C. § 279(a), (b)(1)(A), (b)(1)(C);

16   see also 8 U.S.C. § 1232(b)(1). The term “unaccompanied alien child” or “UAC” is

17   defined as a child who: (1) “has no lawful immigration status in the United States”; (2)
     “has not attained 18 years of age”; and (3) “with respect to whom . . . there is no parent or
18
     legal guardian in the United States [or] no parent or legal guardian in the United States is
19
     available to provide care and physical custody.” 6 U.S.C. § 279(g)(2).
20
            Under the Trafficking Victims Protection Reauthorization Act of 2008 (“TVPRA”),
21
     8 U.S.C. § 1232(b)(3), “[e]xcept in the case of exceptional circumstances, any department
22
     or agency . . . shall transfer the custody of such child to [ORR] not later than 72 hours after
23
     determining that such child is an unaccompanied alien child.” ORR seeks to place UACs
24
     “in the least restrictive setting that is in the best interest of the child.” 8 U.S.C. §
25
     1232(c)(2)(A).    However, ORR “shall not release such children upon their own
26
     recognizance.” 6 U.S.C. § 279(2)(B).
27
            In addition, the federal government entered into a settlement agreement (the Flores
28

                                                  -3-
         Case 2:21-cv-00215-SMB Document 27 Filed 05/10/21 Page 4 of 23



 1   Agreement) 2 enforced in the Central District of California that “sets out nationwide policy
 2   for the detention, release, and treatment of minors in the custody of the [immigration
 3   authorities].” Flores v. Lynch, 828 F.3d 898, 901 (9th Cir. 2016) (citing Flores Agreement
 4   ¶ 9). Under the Flores Agreement, DHS must expeditiously “transfer the minor to a non-
 5   secure, licensed facility[.]” Id. at 902-03 (quoting Flores Agreement ¶ 12).
 6            Notably, the Flores Agreement “does not address . . . the housing of family units
 7   and the scope of parental rights for adults apprehended with their children[,]” and it “does
 8   not contemplate releasing a child to a parent who remains in custody, because that would
 9   not be a ‘release.’” Id. at 906; see also United States v. Dominguez-Portillo, 2018 WL
10   315759, *9 (W.D. Tex. Jan. 5, 2018) (“[Flores] does not provide that parents are entitled
11   to care for their children if they were simultaneously arrested by immigration
12   authorities[.]”). Nor does it provide any rights to adult detainees, including any rights of

13   release. Flores, 828 F.3d at 908; see also Dominguez-Portillo, 2018 WL 315759, at *14-

14   15; Bunikyte v. Chertoff, 2007 WL 1074070, *16 (W.D. Tex. Apr. 9, 2007). While the

15   Flores Agreement gives preference to release of minors to a parent, this “does not mean

16   that the government must also make a parent available; it simply means that, if available,

17   a parent is the first choice.” Flores, 828 F.3d at 908.
     C.       Prior Executive Branch Directives Regarding Immigration Enforcement
18
              During the time period relevant to this action, the Executive Branch issued several
19
     directives regarding enforcement of federal immigration laws. Executive Order 13767 §
20
     1, 82 Fed. Reg. 8793 (Jan. 30, 2017). In January, 2017, the former President issued
21
     Executive Order No. 13767 (“EO 13767”), stating that “[i]t is the policy of the executive
22
     branch to . . . detain individuals apprehended on suspicion of violating Federal or State
23
     law, including Federal immigration law, pending further proceedings regarding those
24
     violations[.]” Id. at § 2(b). EO 13767 directed DHS to “ensure the detention of aliens
25
     apprehended for violations of immigration law pending the outcome of their removal
26
     proceedings or their removal from the country to the extent permitted by law[,]” id. at § 6,
27
28
     2
         See Flores v. Sessions, No. 85-cv-4544 (C.D. Cal. Feb. 2, 2015) (ECF 101).
                                                 -4-
         Case 2:21-cv-00215-SMB Document 27 Filed 05/10/21 Page 5 of 23



 1   and to exercise its parole authority “only on a case-by-case basis in accordance with the
 2   plain language of the statute . . . and in all circumstances only when an individual
 3   demonstrates urgent humanitarian reasons or a significant public benefit derived from such
 4   parole,” id. at § 11(d). On April 11, 2017, DOJ issued guidance to all federal prosecutors
 5   regarding a renewed commitment to criminal immigration enforcement, and directed that
 6   federal law enforcement prioritize the prosecution of several immigration offenses,
 7   including illegal entry under 8 U.S.C. § 1325. 3
 8           On April 6, 2018, the former Attorney General issued a “Memorandum for Federal
 9   Prosecutors along the Southwest Border.” U.S. DOJ, News Release: Attorney General
10   Announces Zero-Tolerance Policy for Criminal Illegal Entry (April 6, 2018), DOJ 18-417,
11   2018 WL 1666622 (hereinafter the “Zero Tolerance Memorandum”). The memorandum
12   directed federal prosecutors along the Southwest border “to the extent practicable, and in

13   consultation with DHS-to adopt immediately a zero-tolerance policy for all offenses

14   referred for prosecution under section 1325(a).” Id. Consistent with EO 13767, and the

15   Zero Tolerance Memorandum, DHS referred for prosecution adult noncitizens – including

16   those traveling with children – who unlawfully entered the United States along the

17   Southwest border in violation of § 1325 or other statutory provisions authorizing criminal
     prosecution. Minor children of those adults were transferred to ORR custody as UACs.
18
     D.      Allegations of Plaintiff’s Complaint
19
             On or about May 9, 2018, Plaintiff crossed the United States border at or near the
20
     city of San Luis, Arizona, with her minor child, in violation of 8 U.S.C. § 1325. Compl.
21
     ¶¶ 88-89. Shortly after crossing, Plaintiff and her child were apprehended by U.S. Customs
22
     and Border Protection (“CBP”) Border Patrol agents and transported to a nearby holding
23
     center. Id. ¶¶ 23, 89. Plaintiff was detained and separated from her child on May 11, 2018.
24
     Id. at ¶ 105.
25
             Plaintiff was transferred to a CBP station in Wellton, Arizona, then to secure
26
27
     3
       See U.S. DOJ, Memorandum on Renewed Commitment to Criminal Immigration
28   Enforcement (April 11, 2017), available at https://www.justice.gov/opa/press-
     release/file/956841/download.
                                                 -5-
      Case 2:21-cv-00215-SMB Document 27 Filed 05/10/21 Page 6 of 23



 1   detention facilities in Santa Cruz, Arizona, and an Immigration and Customs Enforcement
 2   (“ICE”) facility in Ocilla, Georgia. Id. at ¶ 125. Plaintiff’s child was placed in the care of
 3   ORR, in accordance with federal statutes. More specifically, X.B.J.A. was placed in an
 4   ORR facility in Florida, where she spent two weeks, before being released to her father in
 5   California on or about May 26, 2008. Id. at ¶¶ 121-23. Plaintiff was never prosecuted.
 6          In November 2018, after an immigration judge denied bond, Plaintiff signed her
 7   removal order and was deported to El Salvador. Id. at ¶¶ 142-43. Within weeks of her
 8   deportation, on or about December 17, 2018, Plaintiff again crossed into the United States
 9   unlawfully, and was apprehended by Border Patrol agents, arrested, and taken into custody.
10   Id. at ¶¶ 144-45. In March 2019, Plaintiff was again deported to El Salvador, where she
11   remained as of the filing of the Complaint. Id. at ¶¶ 145, 147.
12          On February 8, 2021, Plaintiff commenced this lawsuit against the United States

13   under the FTCA, seeking money damages to redress the “physical, mental, and emotional

14   harm” that Plaintiff and her minor child suffered “because of the intentional, reckless, and

15   negligent acts of the U.S. Government through its policy of family separation.” Id. at ¶¶ 1,

16   13, 18. Plaintiff alleges that the “U.S. Government’s forcible separation” of her and her

17   child was part of a policy “aimed at intentionally harming thousands of mostly Central
     American asylum-seeking families” and “deterring others from seeking refuge in the
18
     United States.” Id. at ¶ 8. The United States now moves to dismiss Plaintiff’s lawsuit.
19
                                            ARGUMENT
20
     I.     Plaintiff’s Claims Are Barred by the Discretionary Function Exception
21
            The Court lacks subject matter jurisdiction over this action because the United
22
     States has not waived its sovereign immunity for Plaintiff’s claims under the FTCA. The
23
     United States enjoys broad immunity from suit and “can be sued only to the extent that it
24
     has waived its immunity.” United States v. Orleans, 425 U.S. 807, 814 (1976). Absent a
25
     specific waiver, sovereign immunity bars a suit against the government for lack of subject
26
     matter jurisdiction. See FDIC v. Meyer, 510 U.S. 471, 475-76 (1994).
27
            Although the FTCA waives sovereign immunity for certain common-law tort
28
     claims, the statute contains express exceptions that “are designed to protect certain

                                                 -6-
      Case 2:21-cv-00215-SMB Document 27 Filed 05/10/21 Page 7 of 23



 1   important governmental functions and prerogatives from disruption.” Molzof v. United
 2   States, 502 U.S. 301, 311 (1992). One such exception – the “discretionary function”
 3   exception – bars “[a]ny claim” that is “based upon the exercise or performance or the
 4   failure to exercise or perform a discretionary function or duty on the part of a federal agency
 5   or an employee of the Government, whether or not the discretion involved be abused.” 28
 6   U.S.C. § 2680(a). As the statute’s legislative history explains, the FTCA was “not intended
 7   to authorize suit for damages to test the validity of or provide a remedy on account of such
 8   discretionary acts even though negligently performed and involving an abuse of
 9   discretion.” H.R. Rep. No. 77-2245, 77th Cong., 2d Sess., at 10.
10          The discretionary function exception bars claims arising from governmental
11   conduct that (1) “involve[s] an element of judgment or choice” and (2) is “based on
12   considerations of public policy.” United States v. Gaubert, 499 U.S. 315, 322-23 (1991)

13   (internal quotations and citations omitted). Under the first prong, courts look to whether

14   “a federal statute, regulation or policy specifically prescribes a course of action for an

15   employee to follow.” Id. at 322 (quoting Berkovitz v. United States, 486 U.S. 531, 536

16   (1988)). To survive a motion to dismiss, the plaintiff must identify a statute, regulation or

17   policy that is both “specific and mandatory,” as well as conduct that violates the statute,
     regulation, or policy. See Doe v. Holy See, 557 F.3d 1066, 1084 (9th Cir. 2009) (internal
18
     quotations and citation omitted) (emphasis in original).
19
            Under the second prong, courts evaluate whether the conduct at issue is “susceptible
20
     to policy analysis.” Ferguson v. United States, 792 Fed. Appx. 494, 495 (9th Cir. 2020).
21
     “The focus of the inquiry is not on the agent’s subjective intent in exercising the discretion
22
     conferred by statute or regulation.” Gaubert, 499 U.S. at 325 (emphasis added). Rather,
23
     “[w]hen established governmental policy, as expressed or implied by statute, regulation, or
24
     agency guidelines, allows a Government agent to exercise discretion, it must be presumed
25
     that the agent’s acts are grounded in policy when exercising that discretion.” Id. at 324;
26
     see also Gonzalez v. United States, 814 F.3d 1022, 1027-28 (9th Cir. 2016). When the
27
     challenged governmental conduct “involve[s] an element of judgment or choice” and is
28
     “susceptible to” policy analysis, the discretionary function exception applies and the

                                                  -7-
         Case 2:21-cv-00215-SMB Document 27 Filed 05/10/21 Page 8 of 23



 1   complaint must be dismissed for lack of subject matter jurisdiction, regardless of whether
 2   the government acted negligently or abused its discretion. See Gaubert, 499 U.S. at 323;
 3   Barian v. United States, 728 Fed. Appx. 703, 704 (9th Cir. 2018); Gordon v. United States,
 4   739 Fed. Appx. 408 (9th Cir. 2018) (affirming dismissal of action pursuant to Rule
 5   12(b)(1)); Gonzalez v. United States, 814 F.3d 1022 (9th Cir. 2016) (same).
 6           Here, Plaintiff B.A.D.J. was amenable to prosecution under 8 U.S.C. § 1325(a). She
 7   and X.B.J.A. were separated by CBP, with B.A.D.J. subsequently detained in secure adult
 8   detention facilities following CBP custody, and X.B.J.A., rendered unaccompanied due to
 9   her mother being amenable to criminal prosecution, placed in the care and custody of
10   ORR. 4 Plaintiff’s claims are barred because the governmental conduct from which her
11   claims arise involves precisely the sort of discretionary decision-making that is shielded by
12   the FTCA. It is immaterial whether the discretionary decisions were made in furtherance

13   of a policy that remains in place or one that subsequently has been rejected (as is the case

14   here). The decisions remain clothed in discretion and cannot give rise to liability under the

15   FTCA.

16           “Discretion lies at the heart of the DHS law enforcement function.” Blanco Ayala

17   v. United States, 982 F.3d 209, 215 (4th Cir. 2020); see also Reno v. Am.-Arab Anti-
     Discrimination Comm., 525 U.S. 471, 490 (1999) (noting concerns about “subjecting the
18
     prosecutor’s motives and decision making to outside inquiry” are magnified in the
19
20   4
       Once the decision is made to detain an adult in a secure detention facility, separation of
21   that adult from a child with whom he or she crossed the border is required. The statutory
     UAC definition is a broad one that includes circumstances where a parent is physically
22
     present but nevertheless unavailable to provide care and physical custody. 6 U.S.C. §
23   279(g)(2); D.B. v. Cardall, 826 F.3d 721, 734 (4th Cir. 2016). A parent who is detained in
     criminal custody or secure detention pending removal proceedings is no longer available
24   to provide care and physical custody. Moreover, the Flores Agreement precludes detention
25   of minors in secure detention facilities, absent circumstances not alleged here. Rather,
     under Flores, “[DHS] must transfer the minor to a non-secure, licensed facility.” 828 F.3d
26   at 902-03; see also Bunikyte, 2007 WL 1074070, at *16 (to comply with the Flores
27   Agreement, DHS must “releas[e] the children to adult relatives not in custody, adult friends
     designated by their parents, or even state-operated foster care[.]”). Thus, separation occurs
28   regardless of the UAC designation.

                                                 -8-
         Case 2:21-cv-00215-SMB Document 27 Filed 05/10/21 Page 9 of 23



 1   immigration context). The federal government possesses the express statutory authority to
 2   “arrange for appropriate places of detention for aliens detained pending removal or a
 3   decision on removal.” See 8 U.S.C. § 1231(g)(1). “Congress has placed the responsibility
 4   of determining where aliens are detained within the discretion of the [Secretary].” Comm.
 5   Of Cent. Am. Refugees v. I.N.S., 795 F.2d 1434, 1440 (9th Cir. 1986) (emphasis added). 5
 6   Indeed, decisions relating to noncitizens, including placement and detention, are so “vitally
 7   and intricately interwoven with contemporaneous policies [and] so exclusively entrusted
 8   to the political branches of government as to be largely immune from judicial inquiry or
 9   interference.” Id. (quoting Hampton v. Mow Sung Wong, 426 U.S. 88 (1976)); Mirmehdi
10   v. United States, 689 F.3d 975, 984 (9th Cir. 2012) (“[T]he decision to detain an alien
11   pending resolution of immigration proceedings is explicitly committed to the discretion of
12   the [Secretary] and implicates issues of foreign policy.”). 6

13
     5
       See also Gandarillas- Zambrana v. BIA, 44 F.3d 1251, 1256 (4th Cir. 1995) (“The INS
14
     necessarily has the authority to determine the location of detention of an alien in
15   deportation proceedings . . . and therefore, to transfer aliens from one detention center to
     another.”); Sasso v. Milhollan, 735 F. Supp. 1045, 1046 (S.D. Fla. 1990) (holding that the
16
     Attorney General has discretion over the location of detention); Van Dinh v. Reno, 197
17   F.3d 427, 433 (10th Cir. 1999) (holding that “Attorney General’s discretionary power to
     transfer aliens from one locale to another, as she deems appropriate, arises from” statute).
18   6
       See also Cohen v. United States, 151 F.3d 1338, 1342 (11th Cir. 1998) (decisions
19   regarding where to place prisoners are policy-based decisions protected by the
     discretionary function exception); Bailor v. Salvation Army, 51 F.3d 678, 685 (7th Cir.
20   1995) (decisions regarding whether to detain or release are policy-based decisions
21   protected by the discretionary function exception); Lipsey v. United States, 879 F.3d 249,
     255 (7th Cir. 2018) (placement decisions are susceptible to policy analysis); Santana-Rosa
22   v. United States, 335 F.3d 39, 44 (1st Cir. 2003) (“[A]ssignment to particular institutions
23   or units . . . must be viewed as falling within the discretionary function exception[.]”);
     Muick v. Reno, 83 Fed. Appx. 851, 853 (8th Cir. 2003) (holding claim based on
24   “classification and placement of inmates” barred by discretionary function exception);
25   Baires v. United States, 2011 WL 1743224, at *7 (N.D. Cal. May 6, 2011) (decision “to
     send detainees to one facility or another” is “precisely the kind of conduct protected by the
26   [discretionary function] exception”); Newbrough v. Piedmont Reg’l Jail Auth., 2012 WL
     169988, at *4 (E.D. Va. Jan. 19, 2012) (holding “detainee designation and classification
27
     decisions . . . fall squarely within the discretionary function exception”); Douglas v. United
28   States, 796 F. Supp. 2d 1354, 1369 (M.D. Fla. 2011) (“ICE must weigh various policy
     considerations in deciding which suspected aliens to detain” and “how to detain them”).
                                                  -9-
     Case 2:21-cv-00215-SMB Document 27 Filed 05/10/21 Page 10 of 23



 1          This policy-laden discretion necessarily entails decisions regarding with whom
 2   noncitizens are detained, including decisions regarding whether adults and minors can be
 3   detained in the same facility and whether to detain family members together. In Peña Arita
 4   v. United States, 470 F. Supp. 3d 663 (S.D. Tex. 2020), for example, the court dismissed
 5   FTCA claims similarly arising from the prior administration’s “family separation policies.”
 6   As here, the plaintiffs in Peña Arita alleged that the “family separation” practices were
 7   unlawful and challenged various associated conditions of confinement. Id. at 686-87. In
 8   dismissing the plaintiffs’ claims, the Peña Arita court agreed with the government that the
 9   “family separation policy itself and its implementation by officers in the field are
10   discretionary.” Id. at 687 (“[P]rosecutorial judgment is a matter of choice, and obviously
11   grounded in considerations of public policy – such as the United States Attorney General’s
12   priorities and United States Attorneys’ discretion – that is intended to be shielded by the

13   discretionary function exception.”).     Accordingly, the court held that the challenged

14   decision-making was “‘grounded in social, economic, and policy’” considerations that the

15   court was “without jurisdiction to second-guess.” Id. (quoting Gaubert, 499 U.S. at 323).

16          Here, Plaintiff was detained pursuant to the prior administration’s enforcement of

17   federal immigration statutes. Such decision-making is not merely “susceptible to” policy
     analysis, but the government spelled out the policies that it sought to advance with its
18
     enforcement efforts in a series of specific Executive Branch directives. As other courts
19
     have recognized, policies related to the secure immigration custody of adults as well as the
20
     Zero Tolerance Memorandum —which was subsequently revoked— “amounts to exercise
21
     of the prosecutorial discretion that Congress and the Constitution confer on the Attorney
22
     General.” Mejia-Mejia v. ICE, 2019 WL 4707150, at *5 (D.D.C. Sept. 26, 2019); see also
23
     Peña Arita, 470 F. Supp. 3d at 686-87.
24
            Ultimately, as a result of the government’s discretionary and policy-based decision
25
     to securely detain Plaintiff, her minor child was placed in the care and custody of ORR,
26
     which was vested with authority to make a range of discretionary decisions to ensure the
27
     child’s health and welfare. “It is clear that the ultimate choice of facility for housing
28
     unaccompanied alien children is a decision vested with policy considerations.” Walding v.

                                                - 10 -
     Case 2:21-cv-00215-SMB Document 27 Filed 05/10/21 Page 11 of 23



 1   United States, 955 F. Supp. 2d 759, 771-72 (W.D. Tex. 2013). The same is true with
 2   respect to child welfare considerations made by ORR, such as what is in the “best interests
 3   of the child” and the type of setting appropriate for children. See 8 U.S.C. § 1232(c)(2)(A);
 4   6 C.F.R. § 115.14(a). Accordingly, the separation that forms the basis of Plaintiff’s
 5   complaint was the consequence of discretionary decision-making, and Plaintiff’s claims
 6   must be dismissed for lack of subject matter jurisdiction. 7
 7          Plaintiff cannot circumvent the discretionary function exception by alleging that the
 8   government violated CBP internal policy to “maintain family unity to the greatest extent
 9   operationally feasible” and stating, “[g]enerally, family units with juveniles should not be
10   separated.” See Compl. ¶¶ 31 n.7. The plain language of these policy statements explicitly
11   grants the government discretion, using the permissive terms “should” and “to the greatest
12   extent operationally feasible.” In order to overcome the discretionary function exception,

13   Plaintiff must identify a statute, regulation or policy setting forth a course of conduct that

14   is both “mandatory and specific,” as well as conduct that violates said mandatory and

15   specific statute, regulation, or policy. See Holy See, 557 F.3d at 1084. The CPB policy

16   statements referenced in the Complaint do not meet this standard, as those statements are

17   both generalized and permissive, not “mandatory and specific.” 8
            Furthermore, while Plaintiff alleges that the government violated various alleged
18
     obligations regarding the conditions of confinement, the discretionary function exception
19
     bars any ancillary claims related to the alleged family separation, in addition to the physical
20
     separation itself. See Sloan v. H.U.D., 236 F.3d 756, 762 (D.C. Cir. 2001) (holding claims
21
22
     7
       In C.M. v. United States, 2020 WL 1698191, at *4 (D. Ariz. Mar. 30, 2020), and A.P.F.
23   v. United States, 492 F. Supp. 3d 989, 996 (D. Ariz. 2020), which also involved claims
     arising out of family separations at the Southwest border, the court found that the
24   discretionary function did not apply because the plaintiffs in those cases “alleged plausible
     constitutional violations.” Here, Plaintiff does not allege that federal officers violated the
25   Constitution in exercising their discretion to detain Plaintiff in a secure detention facility
     and transfer her child to the care and custody of ORR, as required under federal law. See
26   generally Compl.
     8
       Moreover, contrary to Plaintiff’s allegation that “no legal requirement . . . required”
27   Plaintiff’s separation, see Compl. ¶ 31 at n.7, once the government made the discretionary
     decision to detain Plaintiff in a secure detention facility, her minor child was placed in the
28   care and custody of ORR, as required under federal law and the Flores Agreement, which
     precludes detention of minors in secure detention facilities.
                                                 - 11 -
     Case 2:21-cv-00215-SMB Document 27 Filed 05/10/21 Page 12 of 23



 1   “inextricably tied” or “inextricably linked” to conduct protected by section 2680(a) also
 2   barred); Ostera v. United States, 769 F.2d 716, 718 (11th Cir. 1985). Indeed, even outside
 3   of the family separation context, such challenges would be independently barred by the
 4   discretionary function exception, as courts have repeatedly held that conditions-of-
 5   confinement claims are subject to discretionary decision-making. 9
 6          In short, “[b]ecause the decision to detain an alien pending resolution of
 7   immigration proceedings is explicitly committed to the discretion of the [Secretary] and
 8   implicates [considerations of public] policy,” it falls within the discretionary function
 9   exception. Mirmehdi, 689 F.3d at 984. Accordingly, the separation that forms the basis of
10   Plaintiff’s claims was the consequence of discretionary decision-making, and Plaintiff’s
11   claims must be dismissed for lack of subject matter jurisdiction.
12   II.    Plaintiff’s Claims Are Barred by the FTCA’s Due Care Exception

13          Plaintiff’s claims also are foreclosed by the FTCA’s due care exception, which bars

14   “[a]ny claim based upon an act or omission of an employee of the Government, exercising

15   9
       The Complaint references the frequency of communications between Plaintiff and her
     child (Compl. ¶¶ 5, 113, 159); lack of responses to requests about her child’s whereabouts
16   and wellbeing (id. at ¶¶ 5, 10, 68, 75, 112-113), crowding in detention (id. at ¶¶ 11, 63,
     65), amount of food and access to drinking water (id. at ¶¶ 11, 64, 66, 91, 102, 135),
17   inadequate medical care, bedding, toilets, personal hygiene items, clothing, temperature,
     and sanitation at detention facilities (id. at ¶¶ 11, 64, 66, 67, 98-102, 136, 138, 159). Courts
18   have held that such claims are subject to discretionary decision-making involving
     numerous policy considerations and are therefore barred by the discretionary function
19   exception. See, e.g., Bultema v. United States, 359 F.3d 379, 384 (6th Cir. 2004) (decision
     not to provide bed rails susceptible to policy considerations); Campos v. United States, 888
20   F.3d 724, 733 (5th Cir. 2018) (deficiencies in computer database that failed to reveal
     immigration status protected by discretionary function exception); Cosby v. Marshals
21   Service, 520 Fed. Appx. 819, 821 (11th Cir. 2013) (detainee medical care decisions involve
     “several policy considerations . . . including prison security, the allocation of finite
22   resources, and the logistics of prisoner transportation if transfer to an off-site facility is an
     option”); Patel v. United States, 398 Fed. Appx. 22, 29 (5th Cir. 2010) (discretionary
23   function exception shielded decision to transfer prisoner to facility with allegedly
     inadequate medical treatment); Ross v. United States, 2013 WL 5290498, at *4 (N.D. Tex.
24   Sept. 18, 2013) (“FTCA complaints of overcrowding, understaffing, and similar issues
     pertaining to a prisoner’s living quarters are routinely found to be excluded from the FTCA
25   by the discretionary function exception”); Antonelli v. Crow, 2012 WL 4215024, at *3
     (E.D. Ky. Sept. 19, 2012) (collecting cases in which myriad conditions of confinement
26   claims, including claims based on temperature and crowding, barred by discretionary
     function exception); Lineberry v. United States, 2009 WL 763052, at *63 (N.D. Tex. Mar.
27   23, 2009) (“Plaintiff’s allegation of negligent overcrowding falls within the discretionary
     function exception”); Harrison v. Fed. Bureau of Prisons, 464 F. Supp. 2d 552, 559 (E.D.
28   Va. 2006) (“[T]he BOP’s provision of telephone services is a matter committed to its
     discretion that will not be second-guessed through an FTCA claim.”).
                                                  - 12 -
     Case 2:21-cv-00215-SMB Document 27 Filed 05/10/21 Page 13 of 23



 1   due care, in the execution of a statute or regulation, whether or not such statute or regulation
 2   be valid.” 28 U.S.C. § 2680(a). Thus, “[w]here government employees act pursuant to
 3   and in furtherance of regulations, resulting harm is not compensable under the act[.]”
 4   Dupree v. United States, 247 F.2d 819, 824 (3d Cir. 1957); see also Accardi v. United
 5   States, 435 F.2d 1239, 1241 (3d Cir. 1970) (holding claim arising out of “the enforcement
 6   of ‘rules and regulations’” barred by due care exception).
 7          Among other things, this exception “bars tests by tort action of the legality of
 8   statutes and regulations.” Dalehite v. United States, 346 U.S. 15, 33 (1953); see also H.R.
 9   Rep. No. 77-2245, 77th Cong., 2d Sess., at 10 (noting that it was not “desirable or intended
10   that the constitutionality of legislation, or the legality of a rule or regulation should be
11   tested through the medium of a damage suit for tort”); Powell v. United States, 233 F.2d
12   851, 855 (10th Cir. 1956) (due care exception barred claims based on employees’ acts

13   “performed under and in furtherance of the regulation . . . even though the regulation may

14   be irregular or ineffective”). Accordingly, where a government employee’s actions are

15   authorized by statute or regulation, the due care exception applies, and the claim must be

16   dismissed for lack of subject matter jurisdiction. See Borquez v. United States, 773 F.2d

17   1050, 1053 (9th Cir. 1985); FDIC v. Citizens Bank & Trust Co. of Park Ridge, Ill., 592
     F.2d 364, 366 (7th Cir. 1979); Sickman v. United States, 184 F.2d 616, 619 (7th Cir. 1950).
18
            Here, the due care exception forecloses Plaintiff’s claims because the United States
19
     had the statutory authority to determine whether and where to detain Plaintiff after she
20
     entered the country without authorization, see 8 U.S.C. §§ 1225, 1226(a), 1231(g)(1), as
21
     well as the authority (indeed, an obligation under the TVPRA) to place her minor child in
22
     the custody and care of ORR while she was securely detained, see 8 U.S.C. §§ 1232(b)(3),
23
     1232(c)(2)(A), 8 U.S.C. § 279(g). 10 In addition, Plaintiff’s unlawful entry occurred at a
24
     time when the Executive Orders and other Executive Branch directives referred to above
25
     instructed federal agencies to strictly enforce federal immigration statutes, including
26
27   10
       As noted above, supra note 4, even if X.B.J.A. was not deemed a UAC, under Flores,
28   separation still would have occurred once the government exercised its discretion to hold
     Plaintiff in a secure detention facility.
                                                  - 13 -
     Case 2:21-cv-00215-SMB Document 27 Filed 05/10/21 Page 14 of 23



 1   detaining adults pending removal proceedings. Enforcement of federal immigration law
 2   in a manner authorized by statute cannot form the basis of an FTCA claim.
 3   III.   Plaintiff’s Claims Are Not Actionable Under the FTCA Because There Is No
 4          Private Person Analogue
            Plaintiff’s claims further fail because the governmental conduct that Plaintiff
 5
     challenges has no private person analog.        The FTCA requires a plaintiff to allege
 6
     “circumstances where the United States, if a private person, would be liable to the claimant
 7
     in accordance with the law of the place where the act or omission occurred.” 28 U.S.C. §
 8
     1346(b)(1). The statute authorizes tort recovery against the United States only “in the same
 9
     manner and to the same extent as a private individual under like circumstances.” 28 U.S.C.
10
     § 2674.
11
            Accordingly, the FTCA “requires a court to look to the state-law liability of private
12
     entities, not to that of public entities, when assessing liability under the FTCA.” United
13
     States v. Olson, 546 U.S. 43, 45- 46 (2005) (internal quotations omitted). While the private
14
     analogue need not be exact, a plaintiff must offer “a persuasive analogy” showing that the
15
     government actor sued would be subject to liability under state law if it were a private
16
     person. Westbay Steel, Inc. v. United States, 970 F.2d 648, 650 (9th Cir. 1992). Thus, as
17
     a general matter, the FTCA does not waive sovereign immunity for claims against the
18
     United States based on governmental “action of the type that private persons could not
19   engage in and hence could not be liable for under local law.” Chen v. United States, 854
20   F.2d 622, 626 (2d Cir. 1988) (internal quotations omitted).
21          Here, Plaintiff’s alleged harms stem from the government’s decisions to enforce
22   federal criminal and immigration laws and hold Plaintiff in a secure adult detention facility
23   pending her immigration proceedings, which rendered her child “unaccompanied” and
24   resulted in the child’s placement in the care and custody of ORR. The United States has
25   not waived its sovereign immunity for such decisions because only the federal government
26   has the authority to enforce federal law and make determinations concerning the detention
27   of noncitizens. Accordingly, such decisions have no private person analogue. See, e.g.,
28   Air Shuttle Corp. v. United States, 112 F.3d 532, 537 (1st Cir. 1997) (holding decision to

                                                - 14 -
     Case 2:21-cv-00215-SMB Document 27 Filed 05/10/21 Page 15 of 23



 1   take enforcement action under federal law was not conduct for which private individual
 2   could be held liable and thus did not give rise to FTCA action).
 3          The district court in C.M. v. United States, 2020 WL 1698191, at *2 (D. Ariz. Mar.
 4   30, 2020), found a private analogue by comparing a federal detention facility to a private
 5   nursing home. However, in doing so, the C.M. court relied on Estate of Smith v. Shartle,
 6   2020 WL 1158552 at *2 (D. Ariz. Mar 10, 2020), a case in which a sex offender inmate
 7   was housed with, and then murdered by, a gang member who previously had threatened to
 8   kill him. The Shartle court found an analogy to a nursing home’s duty of care found in
 9   Arizona Revised Statutes § 46-455, which imposes civil liability on private nursing home
10   employees who cause or permit the life of a vulnerable adult to be endangered by neglect.
11   The United States respectfully submits that the C.M. court’s ostensible private person
12   analogy—comparing the federal government’s authority to enforce federal immigration

13   law and to make discretionary determinations concerning the detention of noncitizens to

14   the operation of a private nursing home—is inapposite. 11

15          Indeed, courts have repeatedly held that governmental decisions concerning

16   immigration have no private person counterpart and thus cannot serve as the basis for a

17   claim under the FTCA. See, e.g., Bhuiyan v. United States, 772 Fed. Appx. 564, 565 (9th
     Cir. 2019) (“[T]here is, as a general matter, no private analogue to governmental
18
     withdrawal of immigration benefits.”); Elgamal v. Bernacke, 714 Fed. Appx. 741, 742 (9th
19
     Cir. 2018) (“[B]ecause no private person could be sued for anything sufficiently analogous
20
     to the negligent denial of an immigration status adjustment application, that claim must be
21
     dismissed as well.”); Elgamal v. United States, 2015 WL 13648070, at *5 (D. Ariz. July 8,
22
     2015) (recognizing “immigration matters” are “an inherently governmental function”);
23
     Mazur v. United States, 957 F. Supp. 1041, 1042-43 (N.D. Ill. 1997) (holding, in matters
24
     relating to naturalization of aliens, “only the United States has the power to act” and thus
25
     “there is no private analog under state law”); Omoniyi v. Dep’t of Homeland Sec., 2012
26
27
     11
       For the same reasons, the United States respectfully submits that the private person
28   counterpart found in A.P.F. v. United States, 492 F. Supp. 3d 989 (D. Ariz. 2020), also
     does not provide the “persuasive analogy” required by 28 U.S.C. §§ 1346(b)(1) and 2674.
                                                - 15 -
     Case 2:21-cv-00215-SMB Document 27 Filed 05/10/21 Page 16 of 23



 1   WL 892197, at *9 (S.D.N.Y. Mar. 13, 2012) (“[T]he alleged misconduct of CIS in initially
 2   denying Plaintiffs [sic] naturalization application has no private analog . . . .”).
 3          The Second Circuit’s decision in Akutowicz v. United States, 859 F.2d 1122 (2d Cir.
 4   1988) is instructive. In that case, the Second Circuit rejected the plaintiff’s FTCA suit
 5   challenging the Department of State’s wrongful revocation of his U.S. citizenship, holding
 6   that the plaintiff failed to “satisf[y] the private analogue requirements.” Id. at 1126. In so
 7   holding, the court observed: “[Q]uasi-legislative or quasi-adjudicative action by an agency
 8   of the federal government is action of the type that private persons could not engage in and
 9   hence could not be liable for under local law.” Id. at 1125 (internal quotations and citation
10   omitted). Thus, the court determined, “the withdrawal of a person’s citizenship constitutes
11   a quasi-adjudicative action for which no private analog exists,” since, “[w]ithout doubt, no
12   private citizen is empowered to certify the loss of American nationality.” Id. at 1125-26.

13          The same is true here – the federal government’s detention decisions are, without

14   doubt, ones that no private actor is empowered to make: “Private persons cannot establish

15   facilities to detain other persons – only the government can, either on its own or through a

16   government contractor.” McGowan v. United States, 825 F.3d 118, 127 (2d Cir. 2016);

17   see also, e.g., Buzzanca v. D.C., 2021 WL 796275, at *4 (D.D.C. Mar. 2, 2021) (dismissing
     FTCA claims, holding “[p]laintiff’s claim rests on his wrongful detention, and only the
18
     government has the authority to detain”); Portillo v. United States, 2018 WL 523363, at *3
19
     (D. Nev. Jan. 22, 2018) (dismissing FTCA claims, holding authority to “detain other
20
     persons” is “a uniquely governmental function that has no private analogue”), aff’d, 741
21
     Fed. Appx. 415 (9th Cir. 2018). Accordingly, Plaintiff’s claims should be dismissed.
22
     IV.    Plaintiff’s Claims Are Barred Because the FTCA Does Not Authorize Recovery
23          For Constitutional Torts
24          Plaintiff’s claims are also barred because the FTCA does not authorize
25   constitutional tort claims like those Plaintiff pursues here. While the FTCA provides a
26   limited waiver of sovereign immunity for certain common-law tort claims, the Supreme
27   Court has held that the FTCA does not provide a cause of action for torts involving alleged
28   constitutional violations. Meyer, 510 U.S. at 477-78. Indeed, as the Supreme Court

                                                  - 16 -
     Case 2:21-cv-00215-SMB Document 27 Filed 05/10/21 Page 17 of 23



 1   explained in Meyer, a claim is actionable under the FTCA only if the United States would
 2   be liable as a “‘private person’ ‘in accordance with the law of the place where the act or
 3   omission occurred.’” Id. (quoting 28 U.S.C. § 1346(b)). “A constitutional tort claim . . .
 4   could not contain such an allegation.” Id. at 477. Accordingly, “the United States simply
 5   has not rendered itself liable under § 1346(b) for constitutional tort claims.” Id. at 478;
 6   Roundtree v. United States, 40 F.3d 1036, 1038 (9th Cir. 1994) (“United States cannot be
 7   sued on the theory that there has been a violation of [plaintiff’s] constitutional rights.”).
 8          In the instant case, Plaintiff’s claims appear to be based, at least in part, on the
 9   conditions of confinement that she experienced at detention facilities in Arizona and
10   Georgia. Although Plaintiff labels her claims as claims for IIED, negligence, and loss of
11   child consortium, courts have recognized that claims based on conditions of confinement
12   are more properly characterized as a “‘[c]onstitutional attack[ ] on general conditions,

13   practices, rules, or restrictions of pretrial confinement. . . [and] the United States is not

14   vicariously liable for constitutional torts of its officials since the United States has not

15   waived sovereign immunity from such actions.’” Aguilar v. United States, 2017 WL

16   6034652, at *4 (S.D. Tex. June 7, 2017) (dismissing allegations regarding food, crowding,

17   and sanitation at CBP detention facility); see also, e.g., Sutter v. United States, 2019 WL
     1841905, at *4 (C.D. Cal. March 12, 2019) (“[E]ven though Plaintiff attempts to cloak his
18
     claims in terms of negligence, his [conditions of confinement] claims are constitutional tort
19
     claims and as such are not cognizable under the FTCA.”) (citations omitted); Thompson v.
20
     United States, 2015 WL 5567934, at *2 (M.D. Pa. Sept. 21, 2015) (condition of
21
     confinement claim is constitutional claim that cannot be brought under FTCA).
22
            Notably, Plaintiff does not allege that federal officers violated the Constitution in
23
     separating Plaintiff and her child as authorized by federal statutes. Moreover, it has been
24
     recognized by at least one court in the family separation context that an alleged
25
     constitutional violation did not defeat application of the FTCA’s discretionary function
26
     exception. See Peña Arita, 470 F. Supp. 3d at 688 (dismissing FTCA claims based on
27
     family separation, holding, in part, “to the extent Plaintiffs . . . assert that the Constitution
28
     itself furnishes a nondiscretionary standard . . . such claim is jurisdictionally barred”).

                                                  - 17 -
     Case 2:21-cv-00215-SMB Document 27 Filed 05/10/21 Page 18 of 23



 1   V.     Plaintiff’s Claims Are Barred Because the FTCA Does Not Authorize Direct
 2          Liability or Institutional Tort Claims Against the Government
            The FTCA’s limited waiver of sovereign immunity allows a plaintiff to sue the
 3
     United States for damages arising from certain common-law torts committed by federal
 4
     employees acting within the scope of their employment. Valdez v. United States, 56 F.3d
 5
     1177, 1179 (9th Cir. 1995) (citing 28 U.S.C. § 1346(b)). The plain language of 28 U.S.C.
 6
     § 1346(b) requires a plaintiff to establish that the conduct of individual government
 7
     employee(s) caused harm:
 8
            [D]istrict courts . . . shall have exclusive jurisdiction of civil actions on claims
 9          against the United States, for money damages . . . for injury or loss of
10          property, or personal injury or death caused by the negligent or wrongful act
            or omission of any employee of the Government while acting within the scope
11          of his office or employment . . .
12   (emphasis added). Furthermore, in Adams v. United States, 420 F.3d 1049 (9th Cir. 2005),
13   the Ninth Circuit held that the terms “person” and “employee of the government,” as used
14   in the FTCA, mean individuals and natural persons, not institutions or corporate entities.
15   Id. at 1052-55. Hence, as a matter of law, a plaintiff cannot assert “systemic” claims under
16   the FTCA, but must instead allege tortious conduct by individual federal employees, acting
17   within the scope of their employment.
18          Recently, in Lee v. United States, 2020 WL 6573258 (D. Ariz. Sept. 18, 2020), the
19   court applied Adams in a FTCA action based on the “generalized negligence” of various
20   government employees, contractors, and agents responsible for operating a prison facility.

21   Id. at *6. Applying Adams, the court dismissed plaintiff’s FTCA claims, holding that the

22   “FTCA applies only to ‘the negligent or wrongful act or omission of any employee of the

23   United States while acting within the scope of his office or employment,’ not to generalized

24   theories of negligence asserted against the staff and employees of federal institutions as a

25   whole.” Id. (emphasis in original).
            Here, as in Lee, Plaintiff seeks to raise institutional or “systemic” tort claims against
26
     the United States, alleging that various unidentified federal employees and officials of
27
     many different federal agencies engaged in tortious conduct “as a whole,” rather than
28

                                                  - 18 -
     Case 2:21-cv-00215-SMB Document 27 Filed 05/10/21 Page 19 of 23



 1   alleging specific tortious acts or omissions on the part of individual federal employees. 12
 2   The FTCA’s limited waiver of sovereign immunity does not encompass “systemic” tort
 3   claims or “generalized theories” of tortious conduct “asserted against the staff and
 4   employees of federal institutions as a whole.” Id. Because that is what Plaintiff alleges
 5   here, her claims are not cognizable under the FTCA and should be dismissed.
 6   VI.    Plaintiff’s Claims Are Not Actionable Under Arizona Law
 7          In addition, Plaintiff’s claims should be dismissed because they arise from her
 8   lawful detention and are therefore barred under applicable state law. Under Arizona law,
 9   an individual cannot recover in tort for injuries sustained as a consequence of his or her
10   own criminal conduct and lawful detention. Muscat v. Creative Innervisions LLC, 244
11   Ariz. 194, 198 (Ct. App. 2017). For example, in Muscat, the Arizona Court of Appeals
12   held that a plaintiff, who sought to recover in tort for “pain, suffering, distress, [and] mental

13   and emotional anguish,” had not suffered a “legally cognizable injury” because the alleged

14   harms flowed from his lawful incarceration. Id. at 198-99. In doing so, the court explained,

15   “recognizing the legal consequences of a ward’s criminal conduct as a legally cognizable

16   injury would distort the long-established public policy of personal accountability for

17   criminal behavior.” Id. at 198.
            Here, Plaintiff was lawfully detained after she crossed the United States-Mexico
18
     border in violation of federal law. As a direct consequence of being subject to mandatory
19
     immigration custody pending expedited removal proceedings, Plaintiff was securely
20
     detained and separated from her minor child in accordance with federal statutes. Plaintiff’s
21
     tort claims, which seek to recover for harm suffered as a result of that separation, are not
22
     actionable under state law because, as in Muscat, the harm that Plaintiff alleges here flows
23
24
     12
        In the Complaint, Plaintiff alleges that the “U.S. Government, federal officials, and
25   federal employees referenced above” engaged in the alleged conduct underlying her
     claims. See Compl. ¶¶ 162, 167, 172. However, throughout her Complaint, Plaintiff
26   attributes the alleged tortious conduct to the “U.S. Government” or “U.S. Government
     officials,” not to specific individual federal employees. See, e.g., id. at ¶¶ 64 (“The U.S.
27   Government failed to provide . . .”); 66 (“The U.S. Government violated . . . “); 68 (“U.S.
     Government officials also taunted and threatened parents . . .”); 75 (“The U.S. Government
28   failed to provide parents with information . . .”); 77 (“U.S. Government officials frequently
     insulted . . .”).
                                                  - 19 -
     Case 2:21-cv-00215-SMB Document 27 Filed 05/10/21 Page 20 of 23



 1   from her lawful detention. See Muscat, 244 Ariz. at 198.
 2   VII.   Plaintiff’s Negligence Claim Should Be Dismissed For Failure To State a Claim
 3          Alternatively, Plaintiff’s negligence claim (Count 2) should be dismissed for failure
 4   to state a claim. Under Fed. R. Civ. P. 8(a)(2), a pleading must contain a “short and plain
 5   statement of the claim showing that the pleader is entitled to relief.” Under Fed. R. Civ. P.
 6   12(b)(6), a complaint must contain “sufficient factual matter, accepted as true, to ‘state a
 7   claim to relief that is plausible on its face.”’ Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)
 8   (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)). A complaint’s
 9   allegations must give defendants “‘fair notice of what the . . . claim is and the grounds upon
10   which it rests.’” Twombly, 550 U.S. at 555. The federal pleading standard “demands more
11   than an unadorned, the-defendant-unlawfully-harmed-me accusation,” and “[t]hreadbare
12   recitals of the elements of a cause of action, supported by mere conclusory statements, do

13   not suffice.” Iqbal, 556 U.S. at 678.

14          To state a negligence claim under Arizona law, a plaintiff must allege sufficient

15   facts to support the following four elements: “(1) a duty requiring the defendant to conform

16   to a certain standard of care; (2) a breach by the defendant of that standard; (3) a causal

17   connection between the defendant's conduct and the resulting injury; and (4) actual
     damages.” Gipson v. Kasey, 214 Ariz. 141, 143 (Ariz. 2007). “To bring a colorable FTCA
18
     claim, Plaintiff must first meet the minimum pleading standards required to state an
19
     underlying negligence claim against a federal employee for which the Government can
20
     then be held liable.” Lee, 2020 WL 6573258, at *6. Plaintiff fails to do so here.
21
            Plaintiff alleges that “[t]he U.S. Government, federal officials, and federal
22
     employees referenced above had a legal duty to Plaintiffs to act with ordinary care and
23
     prudence so as not to cause harm or injury.” Compl. ¶ 167. In addition to failing to identify
24
     the source of Arizona law imposing such a duty, see Delta Sav. Bank v. United States, 265
25
     F.3d 1017, 1025 (9th Cir. 2001) (noting “any duty that the United States owed to plaintiffs
26
     must be found in . . . state tort law”), the Complaint is void of specific factual allegations
27
     that any particular federal employee “was negligent in performing his or her
28
     responsibilities” relating to the alleged detention and separation, “or how any of the

                                                 - 20 -
     Case 2:21-cv-00215-SMB Document 27 Filed 05/10/21 Page 21 of 23



 1   particular employee’s negligent acts or omissions contributed” to Plaintiff’s alleged injury.
 2   See Lee, 2020 WL 6573258, at *6. The Complaint does not identify the specific conduct
 3   that Plaintiff claims to have been negligent. Indeed, Plaintiff merely alleges that the federal
 4   government and unidentified federal employees referenced throughout the Complaint
 5   “failed to act with ordinary care and breached their duty of care owed to Plaintiffs,” without
 6   specifying what particular acts or omissions serve as the basis of her negligence claim. See
 7   Compl. ¶ 168.
 8          Courts in this District have not hesitated to dismiss FTCA suits that relied on general
 9   allegations against unspecified federal employees and that failed to plead how any specific
10   federal employee breached a duty of care. See, e.g., Lee, 2020 WL 6573258, at *5-6
11   (holding “allegations—generically stated and shared by up to a dozen federal employees—
12   are insufficient to state an FTCA claim against the Government”); Tsosie v. United States,

13   2019 WL 2476601, at *4-5 (D. Ariz. June 13, 2019) (dismissing FTCA claim holding that

14   plaintiffs’ “failure to name specific healthcare providers in the Complaint or identify how

15   these providers were negligent does nothing more than make conclusory statements”);

16   Snyder v. United States, 2013 WL 1867008, at *1 (D. Ariz. May 2, 2013) (dismissing

17   FTCA claim holding, while the complaint “mentions many doctors . . . and generally
     asserts that they engaged in various forms of misconduct,” plaintiff has not “pled specific
18
     facts as to how any of the individual doctors” breached a duty of care); Mathis v. United
19
     States, 2011 WL 4352291, at *1 (D. Ariz. Sept. 16, 2011) (holding “claims asserted against
20
     unnamed ‘medical staff’ are insufficient to state a . . . claim under Rule 8”); Dominguez ex
21
     rel. Dominguez Rivera v. Corbett, 2010 WL 3619432, at *7-8 (D. Ariz. Aug. 5, 2010)
22
     (dismissing FTCA claim holding claim “does not contain facts regarding any individual
23
     employee (by either name or description), who, acting within the scope of their
24
     employment, committed a tort against Plaintiff”).
25
            Plaintiff must allege sufficient facts—not simply “labels and conclusions” or
26
     [t]hreadbare recitals of the elements of a cause of action”—that would give the government
27
     “fair notice of what the claim is and the grounds upon which it rests.” Twombly, 550 U.S.
28
     at 555 (internal quotations and citation omitted); Iqbal, 556 U.S. at 678. “Absent specific

                                                 - 21 -
     Case 2:21-cv-00215-SMB Document 27 Filed 05/10/21 Page 22 of 23



 1   allegations regarding the roles and responsibilities of individual federal employees, how
 2   each employee breached his or her duties of care,” including the specific conduct alleged
 3   to have breached said duties, “and how their negligent conduct caused [Plaintiff] harm,”
 4   Plaintiff’s allegations are “too vague and conclusory” to give the United States fair notice
 5   of her claim and the grounds upon which it rests. See Lee, 2020 WL 6573258, at *7.
 6   Accordingly, Plaintiff’s negligence claim should be dismissed for failure to state a claim
 7   under Fed. R. Civ. P. 8(a) and 12(b)(6).
 8                                       CONCLUSION
 9          For the foregoing reasons, this action should be dismissed.
10
11
            RESPECTFULLY SUBMITTED this 10th day of May, 2021.
12
                                                         GLENN B. McCORMICK
13                                                       Acting United States Attorney
                                                         District of Arizona
14
                                                         s/William C. Staes
15                                                       WILLIAM C. STAES
                                                         Assistant United States Attorney
16                                                       Attorneys for the United States
17
18
19
20
21
22
23
24
25
26
27
28

                                                - 22 -
     Case 2:21-cv-00215-SMB Document 27 Filed 05/10/21 Page 23 of 23



 1                               CERTIFICATE OF SERVICE
 2         I hereby certify that on May 10, 2021, I electronically transmitted the attached
 3   document to the Clerk’s Office using the CM/ECF System for filing and transmittal of a
 4   Notice of Electronic Filing to the following CM/ECF registrant(s):
 5
           Austin Clark Yost
 6         Christopher David Thomas
 7         Joel W Nomkin
           PERKINS COIE LLP − PHOENIX, AZ
 8         2901 N Central Ave., Ste. 2000
           Phoenix, AZ 85012
 9         Tel: 602−351−8000
           Fax1: 602−351−7000 (Yost and Thomas)
10         Fax2: 602-648-7185 (Nomkin)
11         ayost@perkinscoie.com
           cthomas@perkinscoie.com
12         JNomkin@perkinscoie.com
13         David S Almeling
           OMELVENY & MYERS LLP − SAN FRANCISCO, CA
14         2 Embarcadero Ctr., 28th Fl.
15         San Francisco, CA 94111
           Tel: 415−984−8700
16         Fax: 415−984−8701
           dalmeling@omm.com
17
           Greg Suhr
18         R Collins Kilgore
           Vanessa Guerrero
19         OMELVENY & MYERS LLP − LOS ANGELES, CA
20         400 S Hope St., 18th Fl.
           Los Angeles, CA 90071
21         Tel: 213−430−6000
           Fax1: 213−430−5407 (Suhr)
22         Fax2: 213-430-6407 (Kilgore and Guerrero)
           gsuhr@omm.com
23         ckilgore@omm.com
24         vguerrero@omm.com

25         Attorneys for Plaintiff
26
     s/ Mary Finlon
27   U.S. Attorney’s Office
28

                                              - 23 -
